t c memo united_states tax_court gregory r brown petitioner v commissioner of internal revenue respondent docket no 8368-02l filed date jerry arthur jewett for petitioner michelle m lippert for respondent memorandum opinion haines judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether respondent abused his discretion in determining that collection action could proceed for and whether the court should impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code for the relevant year amounts are rounded to the nearest dollar background all of the facts have been stipulated the stipulated facts and the attached exhibits are incorporated herein by this reference petitioner resided in coraopolis pennsylvania at the time he filed the petition during petitioner was paid dollar_figure as an employee of u s airways additionally in petitioner received dollar_figure as a distribution from a qualified_retirement_plan with capital guardian trust co and dollar_figure in interest from the u s airways federal credit_union petitioner timely filed a form_1040 u s individual_income_tax_return for reporting a tax_liability of zero and income taxes withheld of dollar_figure as a result petitioner requested a refund of dollar_figure on date respondent sent petitioner a notice_of_deficiency determining a deficiency of dollar_figure and a penalty under sec_6662 and d after petitioner failed to file a petition with the court in response to the notice_of_deficiency respondent assessed the tax and penalty on date respondent received from petitioner a claim_for_refund of the tax on date respondent advised petitioner that the claim_for_refund was disallowed respondent sent a final notice--notice of intent to levy and notice of your right to a hearing to petitioner on date the tax owed with penalties and interest for as set forth in the final notice was dollar_figure on date petitioner filed a form request for a collection_due_process_hearing hearing request the hearing request included typical tax- protester arguments including also since sec_6330 requires that the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met i am requesting that the appeals officer have such verification with him at the appeals_conference however if the verification called for by c is signed by someone other then sic the secretary himself than sic - in line with the supreme court’s holding in federal crop ins corp v merril 92_led_11 - i am requesting that the appeals officer also have a delegation_order from the secretary delegating to that person the authority to prepare such a verification on date jerry jewett mr jewett executed a form_2848 power_of_attorney and declaration of representative with respondent on behalf of petitioner on date respondent sent petitioner a letter scheduling the hearing further respondent advised petitioner taxpayers who institute or maintain a lien or levy action primarily for delay or advance frivolous and groundless arguments can have penalties imposed per sec_6673 respondent included a form_4340 certificate of assessments payments and other specified matters for with this letter on date mr jewett sent to the internal_revenue_service appeals_office a letter incorporating and adding to petitioner’s frivolous arguments contained in the hearing request mr jewett’s letter consisted of pages of tax- protester boilerplate including the individual or individuals named above are not persons or a person liable for the income_tax or required to file a form_1040 by virtue of non-residence in or lack of income earned within or effectively connected to any u_s_territory possession and or enclave deriving authority from article i sec_2 cdollar_figure or article sec c1 of the constitution of the united_states the individuals named herein are natural born citizens of one of the republic states under the constitution and law a hearing pursuant to petitioner’s hearing request was conducted on date with a court reporter petitioner mr jewett and settlement officer mark kennedy and appeals_office team manager ronald albert for the internal_revenue_service present a transcript of the proceedings was made mr jewett repeated his frivolous arguments for example mr jewett argued mr jewett now one of the items that i mentioned in my letter to you was that the - - this document which the i r s says is a notice_of_deficiency was not signed by the secretary so therefore unless the internal_revenue_service can produce to you a delegation_order indicating that this individual had authority to sign this notice_of_deficiency on behalf of the secretary for that reason alone sir you must make a determination that the enforced collection action against my client can’t lawfully proceed okay at the hearing mr jewett presented the appeals_office with various exhibits filled with basic tax-protester arguments on date a notice_of_determination concerning collection action s under sec_6320 was sent to petitioner the notice stated during the date office hearing mr jewett and yourself were advised of the above limitations on issues that could be raised or would be considered at the hearing you were advised of possible sanctions under sec_6673 for maintaining frivolous arguments you were advised appeals is relying on form_4340 to verify that a valid assessment was made sec_6303 notice_and_demand and sec_6331 notice_of_intent_to_levy were issued and your own acknowledgment of receipt of the notice_of_deficiency to limit challenges to the underlying liability additional correspondence was received from mr jewett and yourself which have been considered in the determination no other non-frivolous issues were raised as a result respondent sustained the proposed levy with regard to the tax_liability in the petition in this case signed by mr jewett petitioner asserted the decision of the hearing officer is incorrect for the reasons set forth in the attached supplement to this petition in addition to the fact that the irs has not complied with the applicable laws and administrative procedures the collection procedures are inappropriate and illegal and gregory r brown has no liability for the taxes and penalties at issue mr jewett attached to the petition a six-page supplement filled with similar tax-protester arguments the same arguments were repeated in petitioner’s trial memorandum signed by mr jewett and filed with the court before the calendar call for the instant case mr jewett had been advised by the court in a conference call with respondent’s counsel in a substantially identical case that the arguments presented were frivolous and that the taxpayers could have penalties imposed against them under sec_6673 at the call of the calendar mr jewett acknowledged the court’s warning to him mr jewett also confirmed that he had informed petitioner of the possibility that penalties could be imposed against him petitioner authorized mr jewett to proceed with the same arguments in spite of the warning discussion during the trial session held in cleveland ohio beginning date four cases including the instant case were submitted fully stipulated mr jewett represented the taxpayers in each of the four cases dunham v commissioner tcmemo_2003_260 and brodman v commissioner tcmemo_2003_230 were the first two of the four cases to be decided we concluded in both cases that the taxpayers raised no bona_fide issues proposed no alternatives to james benson and melanie a dunham docket no 7029-02l gregory r brown docket no 8368-02l harold v and imogene n pahl docket no 11572-02l charles and teresa brodman docket no 16598-02l collection and presented frivolous arguments we held in both cases that there was no abuse_of_discretion and collection was allowed to proceed we also imposed a penalty of dollar_figure under sec_6673 upon the taxpayers in both cases similarly petitioner did not raise any bona_fide issues or collection alternatives rather petitioner presented a hodgepodge of unsupported assertions irrelevant platitudes and legalistic gibberish similar to those previously rejected by this court 737_f2d_1417 5th cir see dunham v commissioner supra brodman v commissioner supra kish v commissioner tcmemo_1998_16 fisher v commissioner tcmemo_1996_277 we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit crain v commissioner supra pincite the court rejects these boilerplate tax-protester types of arguments as frivolous and without merit as a result we hold that respondent did not abuse his discretion in determining that collection should proceed in the instant case petitioner was specifically warned on three occasions of the likelihood of a penalty under sec_6673 if he continued with these arguments despite the sec_6673 provides continued warning given by letter dated date at the sec_6330 hearing on date and by the court petitioner authorized mr jewett to continue to assert frivolous arguments petitioner should be treated the same as other taxpayers similarly situated petitioner is not entitled to a free ride dunham v commissioner supra brodman v commissioner supra as a result we hold that a penalty of dollar_figure against petitioner is awarded to the united_states in this case pursuant to sec_6673 mr jewett’s arguments do not present justiciable issues and ignore established law all of mr jewett’s arguments on behalf of petitioner had been rejected by the court in numerous cases see dunham v commissioner supra brodman v commissioner supra and the cases cited therein mr jewett’s approach is an abuse of the judicial system which can result in penalties being imposed upon him under continued procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure sec_6673 because no justiciable issues were presented the bringing of the case in and of itself is nothing more than a delaying tactic requiring the use of government and court resources that could otherwise be applied to hear legitimate taxpayer concerns while no penalty is being imposed in this line of cases mr jewett is reminded of the consequences if he repeats or persists in similar arguments in the future see sec_6673 119_tc_285 edwards v commissioner tcmemo_2003_149 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent sec_6673 provides in part as follows counsel’s liability for excessive costs --whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require-- a that such attorney or other person pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct
